DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 15/846528 filed on December 19, 2017 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 5, 13 and 19 have been cancelled.  Claims 1, 9, and 17 have been amended.  Claims 1-4, 6-12, 14-18, 20 and 21 are pending, of which claims 1-4, 6-12, 14-18, 20 and 21 are rejected under 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 4, 6-10, 12, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devins (US Patent Application 2008/0184193) in view of Harris (US Patent Application 2012/0151252 A1) in view of Kerner (US Patent Application 2007/0260919) and further in view of Li (US Patent Application 2018/0089095) and further in view of Vajapeyam (US Patent Application 2015/0331804).

Claim 1, Devins teaches a method comprising: intercepting, on an intermittent basis, a non-maskable exception report within a computer system (View Devins ¶ 25, 29; periodic NMI).
Devins does not explicitly teach with the non-maskable exception report identifying a memory error including a memory address of a corrupt page in a main memory of the computer system; causing at least one of a firmware of the computer system and an operating system of the computer system to search a set of cached data for a replacement copy of the corrupt page, with the replacement copy being a clean dataset corresponding to the corrupt page, the set of cached data including data from cache that is contained in multiple layers of cache, and with the computer system including a hard disk drive (HDD) on which the replacement copy of the corrupt page is stored,; locating, by at least one of the firmware of the computer system and the operating system of the computer system, the replacement copy of the corrupt page in a first layer of cache of the multiple layers of cache; responsive to locating the replacement copy of the corrupt page, retrieving the replacement copy of the corrupt page from the first layer of cache; storing the replacement copy of the corrupt page in the main memory of the  computer system’s availability expectation value, with the computer system’s availability expectation value being the computer system’s capacity to avoid downtime caused by an uncorrected memory error from the corrupt page that is intercepted on the intermittent basis.
However, Harris teaches with the non-maskable exception report identifying a memory error including a memory address of a corrupt page in a main memory of the computer system (View Harris  ¶ 2, 5, 21; nonmaskable failure in a page of memory), with the main memory of the computer system being dynamic random-access memory (DRAM) (View Harris  ¶ 1; main memory/DRAM); causing at least one of a firmware of the computer system and an operating system of the computer system to search a set of cached data for a replacement copy of the corrupt page, with the replacement copy being a clean dataset corresponding to the corrupt page (View Harris  ¶ 5, 24; new page of virtual memory located/pristine page of physical memory); storing the replacement copy of the corrupt page in the main memory of the computer system (View Harris  ¶ 2, 5, 21; new pristine page copied); and recovering the computer system from the memory error (View Harris  ¶ 21, 24, 25, 37; memory remap/replace page); deleting, by the computer system, the corrupt page from the main memory of the computer system so that the information included in the corrupt page can no longer be used (View Harris  ¶ 27, 29; failed page list; page no longer used); and determining (View Harris  ¶ 31, 33; system continues to operate/failed page list), with the computer system’s availability expectation value being the computer system’s capacity to avoid downtime caused by an uncorrected memory error from the corrupt page that is intercepted on the intermittent basis (View Harris  ¶ 31; avoid non-maskable failure locations).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Devins with the non-maskable exception report identifying a memory error including a memory address of a corrupt page in a main memory of the computer system, with the main memory of the computer system being dynamic random-access memory (DRAM); causing at least one of a firmware of the computer system and an operating system of the computer system to search a set of cached data for a replacement copy of the corrupt page, with the replacement copy being a clean dataset corresponding to the corrupt page; storing the replacement copy of the corrupt page in the main memory of the computer system; and recovering the computer system from the memory error; deleting, by the computer system, the corrupt page from the main memory of the computer system so that the information included in the corrupt page can no longer be used; and determining that the deletion of the corrupt page from the main memory increases the computer system’s availability expectation value, with the computer system’s availability expectation value being the computer system’s capacity to avoid downtime caused by an uncorrected memory error from the corrupt page that is intercepted on the intermittent basis since it is known in the art that a failed memory (View Harris  ¶ 5, 21, 24).  Such modification would have allowed a computer system to recover from a memory error.
Devins and Harris do not explicitly teach locating, by at least one of the firmware of the computer system and the operating system of the computer system, the set of the cached data for the replacement copy of the corrupt page; responsive to locating the replacement copy of the corrupt page, retrieving the replacement copy of the corrupt page from the set of the cached data.
However, Kerner teaches locating, by at least one of the firmware of the computer system and the operating system of the computer system, the set of the cached data for the replacement copy of the corrupt page in the L1 cache layer of the hierarchical cache system (View Kerner ¶ 26; cached copy); responsive to locating the replacement copy of the corrupt page, retrieving the replacement copy of the corrupt page from the L1 cache layer (View Kerner ¶ 26; replace corrupt file with cached copy).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with locating, by at least one of the firmware of the computer system and the operating system of the computer system, the set of the cached data for the replacement copy of the corrupt page in the L1 cache layer of the hierarchical cache system; responsive to locating the replacement copy of the corrupt page, retrieving the replacement copy of the corrupt page from the L1 cache layer since it is known in the art that a failed memory page can be replaced with a cached copy (View Kerner  ¶ 26).  Such modification would have allowed a computer system to recover from a memory error.
 hierarchical cache system (View Li ¶ 23, 24; multi-layer cache stack), with the hierarchical cache system including layers L1, L2 and L3 (View Li ¶ 23, 24; three layers from top to bottom) and with the computer system including a hard disk drive (HDD) on which the replacement copy of the corrupt page is stored (View Li ¶ 24; HDD/dirty page), the replacement copy of the corrupt page in a first layer of cache of the multiple layers of cache (View Li ¶ 24; copy page data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the set of cached data including data from cache that is contained in hierarchical cache system, with the hierarchical cache system including layers L1, L2 and L3 and with the computer system including a hard disk drive (HDD) on which the replacement copy of the corrupt page is stored, the replacement copy of the corrupt page in a first layer of cache of the multiple layers of cache since it is known in the art that a corrupt page can be copied in a multi-layered cache (View Li ¶ 24).  Such modification would have allowed a cache layer to be replaced.

Claim 9 is the computer program product corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.



Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Harris further teaches recovering the computer system from the memory error is performed with no data loss by replacing the corrupt page with the replacement copy (View Harris ¶ 21, 24, 25, 37; memory remap/replace page).

Claim 10 is the computer program product corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 18 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Harris further teaches the computer system’s availability expectation values is inversely proportional to the computer system’s downtime value (View Harris ¶ 31; system continues operating while avoiding non-maskable failure locations).

Claim 12 is the computer program product corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.



Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Harris further teaches the memory error is an uncorrected error that is not correctable by hardware (View Harris ¶ 21, 27; failed memory location).

Claim 14 is the computer program product corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Harris further teaches the memory error is a dynamic random-access memory (DRAM) error (View Harris ¶ 50; DRAM).

Claim 15 is the computer program product corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Harris further teaches intercepting a non-maskable exception report includes: receiving from the computer system a notice of memory error (View Harris ¶ 5; failure identified); and identifying the corrupt page in the main memory as an uncorrected error (View Harris ¶ 27, 29; failed page list).

Claim 16 is the computer program product corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 3, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devins (US Patent Application 2008/0184193) in view of Harris (US Patent Application 2012/0151252 A1) in view of Kerner (US Patent Application 2007/0260919) in view of Li (US Patent Application 2018/0089095) and further in view of Dong (US Patent Application 2015/0331623).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above do not explicitly teach determining that the location of the replacement copy of the corrupt page is a logical location where an uncorrected DRAM error exists; and updating data structures to point to an updated logical location where an uncorrected DRAM error does not exist.
However, Dong teaches determining that the location of the replacement copy of the corrupt page is a logical location where an uncorrected DRAM error exists (View Dong ¶ 7, 9; defective block); and updating data structures to point to an updated logical location where an uncorrected DRAM error does not exist (View Dong ¶ 7, 9; store data in a good block).

 location where an uncorrected DRAM error exists; and updating data structures to point to an updated logical location where an uncorrected DRAM error does not exist since it is known in the art that a page can be remapped (View Dong ¶ 7, 9).  Such modification would have allowed a computer system to recover from a memory error.

Claim 11 is the computer program product corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 20 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 
On page 1, Applicant argues that the Li does not teach a hierarchical cache system, in Claim 1.
Examiner respectfully disagrees with Applicant because Li teaches a multi-layer cache with three layers from top to bottom, in Paragraph 23.  Therefore, the multi-layer cache system has cache layers L1, L2 and L2 in a hierarchical configuration.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Vajapeyam et al. (U.S. Patent Application No. 2015/0331804), in Paragraph 49, teaches a hierarchical cache system.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114